DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the boxed elements and cylindrical elements in Figure 2 lack descriptive text labeling.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is extensive in length and not concise.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
  Regarding claim 1, the recitation of “a driver warning signal and/or executing an avoidance action,” specifically “and/or,” leaves the claim open ended. Examiner requests applicant amend claims to recite either “and” or “or” instead of “and/or.”
Regarding claim 11, the recitation of “an output device (104, 105), connected to the data processor (103)” should read “an output device, connected to the data processor” to keep formatting consistent throughout the claim set.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 11, the limitations “a merger” and “a remixing term” in claim 1 is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.
Claims 2-10 and 12 depend on claims 1 and 11 and inherit the deficiencies above. Therefore, claims 2-10 and 12 are also rejected on similar grounds to claims 1 and 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the product” in lines 11 and 21 and “a product” in lines 24-25. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the recitation of “product” is the same in all three instances or whether all instances are different or whether only some of the recitations are the same.
Claims 1 and 11 also recite the limitations “a merger” and “a remixing term.” It is unclear what these limitations are in light of the specifications. Thus, these limitations render the claim indefinite and unclear and fail to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. 
Claims 2-10 depend on claim 1 and inherit the deficiencies above. Therefore, claims 2-10 are also rejected on similar grounds to claim 1.
Claim 11 recites the limitation “the product” in lines 15 and 25 and “a product” in line 28. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the recitation of “product” is the same in all three instances or whether all instances are different or whether only some of the recitations are the same.
Claim 12 depends on claim 11 and inherit the deficiencies above. Therefore, claim 12 is also rejected on similar grounds to claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to a method and recites at least one step and claims 11-12 are directed to an apparatus that comprises a sensor, storage, and processor. Therefore, claims 1-12 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
Independent claim 11 includes limitations that recite an abstract idea (bolded below). Claim 11 recites:
A driving assistance system for a road vehicle, the driving assistance system comprising:  7PRELIMINARY AMENDMENTAttorney Docket No.: Q250698 Appln. No.: National Stage Entry of PCT/IB2017/000856 
a sensor set for observing a plurality of successive states for each road user of a plurality of road users in a traffic scene including the road vehicle among the plurality of road users; 
a data storage device for a database comprising a finite plurality of predetermined alternative maneuvers for the plurality of road users; 
a data processor, connected to the sensor set and the data storage device, for assigning a behavioral model to a target road user of the plurality of road users; 
calculating, for the target road user, at a new time step, based on the apparent states that have been observed, a new maneuver distribution that is a probability distribution over a finite plurality of alternative maneuvers, and a new state distribution that is a probability distribution of possible states for each maneuver of the plurality of alternative maneuvers, wherein: 
a probability of a selected maneuver in the new maneuver distribution is calculated as proportional to the sum of the product, for each previous time step's maneuver that is a possible maneuver of the target road user in the previous time step, of first term that is a previously calculated probability of the previous time step's maneuver, a second term that is a probability of the selected maneuver in the new time step from a probability distribution of possible states for the previous time step's maneuver based on the behavioral model assigned to the target road user, and a third term that is a probability of the apparent state observed at the new time step calculated for the selected maneuver and the probability distribution of possible states for the previous time step's maneuver based on a set of motion parameters associated to the selected maneuver; and  8PRELIMINARY AMENDMENTAttorney Docket No.: Q250698 Appln. No.: National Stage Entry of PCT/IB2017/000856 
the new distribution of possible states for each possible maneuver is calculated from a merger, over all previous time step's maneuvers, of the product, for each previous time step's maneuver, of a state distribution obtained by propagating the probability distribution of possible states for the previous time step's maneuver using the motion parameters associated to each alternative maneuver and a remixing term proportional to a product of the first, second and third terms-; 
determining a risk of collision of the road vehicle with another road user of the plurality of road users, based on the new maneuver and state distributions of the target road user; and

	The examiner submits that the bolded limitations above constitute an abstract idea of “mental process” and “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind, with the aid of pen and paper, and mathematical relationships. For example, “observing a plurality of successive states…” can be completed as an act of watching what the surrounding vehicles are doing for a continuous duration of time. “Assigning a behavioral model to a target road user” can be completed as a mental selection of a car and predicting the car’s possible movements from the current position. “Calculating… a new maneuver distribution” can be completed as a mental calculation or thought of certain maneuvers that could be more likely than others such as determining that the vehicle ahead is more likely to stay in its lane than it is to come to a stop while travelling on a highway. “Probability of a selected maneuver in the new maneuver distribution is calculated as proportional to the sum of the product…” can be completed with the aid of a pencil and paper but is also considered a mathematical relationship since it recites “the sum” of multiple calculated probabilities. “New distribution of possible states for each possible maneuver is calculated from a merger… of the product… of a state distribution obtained by propagating the probability distribution… and a remixing term proportional to a product of the first, second, and third terms…” is a mathematical relationship of the acquired first, second, and third terms. “Determining a risk of collision…” can be completed mentally as a prediction of a possible collision due to predicted movements of adjacent vehicles. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As 
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A driving assistance system for a road vehicle, the driving assistance system comprising:  7PRELIMINARY AMENDMENTAttorney Docket No.: Q250698 Appln. No.: National Stage Entry of PCT/IB2017/000856 
a sensor set for observing a plurality of successive states for each road user of a plurality of road users in a traffic scene including the road vehicle among the plurality of road users; 
a data storage device for a database comprising a finite plurality of predetermined alternative maneuvers for the plurality of road users; 
a data processor, connected to the sensor set and the data storage device, for assigning a behavioral model to a target road user of the plurality of road users; 
calculating, for the target road user, at a new time step, based on the apparent states that have been observed, a new maneuver distribution that is a probability distribution over a finite plurality of alternative maneuvers, and a new state distribution that is a probability distribution of possible states for each maneuver of the plurality of alternative maneuvers, wherein: 
a probability of a selected maneuver in the new maneuver distribution is calculated as proportional to the sum of the product, for each previous time step's maneuver that is a possible maneuver of the target road user in the previous time step, of first term that is a previously calculated probability of the previous time step's maneuver, a second term that is a probability of the selected maneuver in the new time step from a probability distribution of possible states for the previous time step's maneuver based on the behavioral model assigned to the target road user, and a third term that is a probability of the apparent state observed at the new time step calculated for the selected maneuver and the probability distribution of possible states for the previous time step's maneuver based on a set of motion parameters associated to the selected maneuver; and  8PRELIMINARY AMENDMENTAttorney Docket No.: Q250698 Appln. No.: National Stage Entry of PCT/IB2017/000856 
the new distribution of possible states for each possible maneuver is calculated from a merger, over all previous time step's maneuvers, of the product, for each previous time step's maneuver, of a state distribution obtained by propagating the probability distribution of possible states for the previous time step's maneuver using the motion parameters associated to each alternative maneuver and a remixing term proportional to a product of the first, second and third terms-; 
determining a risk of collision of the road vehicle with another road user of the plurality of road users, based on the new maneuver and state distributions of the target road user; and
 an output device, connected to the data processor, for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold.

101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment. Hence, the claim is not patent eligible. 
	Independent claim 1 is parallel in scope to claim 11 and ineligible for similar reasons.
Regarding claim 2
Claim 2 sets forth:
the third term is calculated by applying a set of motion parameters associated to the selected maneuver to the probability distribution over possible states for the previous time step's maneuver so as to obtain a dynamics-based predicted probability distribution for the new time step which is then compared with the apparent state observed at the new time step.

Regarding claim 3
Claim 3 sets forth:
the set of motion parameters associated to the selected maneuver is applied using at least a prediction step of an Extended Kalman Filter algorithm.
The limitation bolded above merely embellishes the abstract idea of claim 1. Applying the use of a certain algorithm only further specifies the mathematical relationship from claim 1. No additional structure or action has been recited to integrate the abstract idea into a practical application. Therefore, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding claim 4
Claim 4 sets forth:
the behavioral model assigned to the target road user takes the form of a cost function for calculating a cost of a state of the target road user, with at least one dynamic component for taking into account a state of a road user other than the target road user, and the second term is calculated by-: 
sampling a plurality of possible states from the probability distribution among possible states of the target road user for the previous time step's maneuver-; 
propagating each possible state sampled for the target road user, over a plurality of subsequent time steps, according to the set of motion parameters associated to each maneuver of the finite plurality of alternative maneuvers, to obtain an alternative sequence of prospective states at the plurality of subsequent time steps for each possible state sampled for each maneuver of the finite plurality of alternative maneuvers and the target road user-; 
sampling at least one possible state and maneuver, from a state and a maneuver distribution of at least a road user, of the plurality of road users, other than the target road user, for the previous time step-; 
propagating the at least one possible state sampled for the at least one road user other than the target road user, according to a set of motion parameters associated to the at least one maneuver sampled for the at least one road user other than the target road user, to obtain at least one sequence of prospective states at the plurality of subsequent time steps for the at least one road user other than the target road user-; 
estimating a cost of each prospective state of each alternative sequence of prospective states of the target road user, according to the behavioral model assigned 5PRELIMINARY AMENDMENTAttorney Docket No.: Q250698 Appln. No.: National Stage Entry of PCT/IB2017/000856 to the target road user, taking into account the at least one prospective state of the at least one road user other than the target road user at the same subsequent time step-; 
aggregating the costs of the prospective states of each alternative subsequent sequence of prospective states of the target road user to obtain an aggregated cost for each alternative subsequent sequence of prospective states of the target road user; 
averaging the aggregated costs of the alternative sequence of prospective states of the target road user for each maneuver of the finite plurality of alternative maneuvers to obtain an average aggregated cost of each maneuver of the finite plurality of alternative maneuvers-; and 
subtracting from one the ratio of the average aggregated cost of the selected maneuver to the sum of the average aggregated costs of the finite plurality of alternative maneuvers.
The limitation bolded above merely embellishes the abstract idea of claim 1. A “cost function” that uses “sampling,” “propagating,” “estimating,” “aggregating,” “averaging,” and “subtracting” in order to calculate “a cost of a state of the target road user” adds to the mathematical relationships recited in claim 1. No additional structure or action has been recited to integrate the abstract idea into a practical application. Therefore, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding claim 5
Claim 5 sets forth:
the at least one dynamic component comprises a time-headway and/or a time-to-collision between the target road user and another road user of the plurality of road users.
Claim 5 inherits the abstract idea set forth in claims 1 and 4 due to dependency. No additional action has been recited to add to the abstract idea of claim 1.  Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claims 1 and 4.
Regarding claim 6

to assign a behavioral model to the target road user of the plurality of road users, an aggregated cost of successive observed states of the target road user is calculated for each behavioral model of a finite plurality of alternative behavioral models, and the behavioral model with the lowest aggregated cost is selected.
The limitation bolded above merely embellishes the abstract idea of claim 1. “Aggregated cost… is calculated…” and “lowest aggregated cost is selected” adds to the mathematical relationship of claim 1. No additional structure or action has been recited to integrate the abstract idea into a practical application. Therefore, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding claim 7
Claim 7 sets forth:
to obtain a state distribution by propagating the probability distribution of possible states for each previous time step's maneuver when calculating the new distribution of possible states for each possible maneuver, the set of motion parameters associated to each possible maneuver is applied using an Extended Kalman Filter algorithm, wherein the apparent state of the target road user at the new time step is used in an updating step.
The limitation bolded above merely embellishes the abstract idea of claim 1. “using an Extended Kalman Filter algorithm” and “apparent state of target road user… is used in an updating step” adds to the mathematical relationship of claim 1. No additional structure or action has been recited to integrate the abstract idea into a practical application. Therefore, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding claim 8

the behavioral model assigned to the target road user is selected from among a finite plurality of behavioral models.
Claim 8 inherits the abstract idea set forth in claim 1 due to dependency. No additional action has been recited to add to the abstract idea of claim 1.  Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 9
Claim 9 sets forth:
the finite plurality of behavioral models is learned from observed road user behavior using a machine learning algorithm.
The limitation bolded above merely embellishes the abstract idea of claim 1. “Using a machine learning algorithm” adds to the mathematical relationship of claim 1. No additional structure or action has been recited to integrate the abstract idea into a practical application. Therefore, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding claim 10
Claim 10 sets forth:
the traffic scene comprises a multi-lane road, and the finite plurality of alternative maneuvers comprises a lane-keeping and a lane-changing maneuver.
Claim 10 inherits the abstract idea set forth in claims 1, 8, and 9 due to dependency. No additional action has been recited to add to the abstract idea of claim 1.  Furthermore, no additional action, 
Regarding claim 12
Claim 12 sets forth:
A road vehicle comprising a driving assistance system according to claim 11.
Claim 12 inherits the abstract idea set forth in claim 11 due to dependency. The additional element underlined above is recited at a high level of generality and fails to provide a specific technology that is integral to the claim. Thus, the additional elements merely amount to the general application of the abstract idea to a technological environment and does not confer eligibility on the claimed invention for reasons stated above and for similar reasons to claim 11.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 11 would be allowable for disclosing, in combination with the other elements of the claim, prescribed conditions which require “sum of the product, for each previous time state’s maneuver that is a possible maneuver of the target road user in a previous time step, of a first term that is a previously calculated probability of the previous time step’s maneuver, a second term that is a probability of the selected maneuver in the new time step from a probability distribution over possible states for the previous time step’s maneuver based on the behavioral model assigned to the target road user, and a third term that is a probability of the apparent state observed at the new time step calculated for the selected maneuver and the probability distribution over possible states for the 
Mande et al. (U.S. Patent Application Publication 2017/0344855 A1; hereinafter Mande) discloses observing apparent states of road users of a plurality of road users at successive time steps (tracking module 28 tracks the plurality of different vehicles through successive frames of video to extract data informative of the vehicle’s trajectory, see at least [0060]), assigning a behavioral model to a target road user of the plurality of road users (the extracted trajectory is associated with a class of vehicle, see at least [0060]), calculating, for the target road user, at a new time step, based on the apparent states that have been observed, a new maneuver distribution that is a probability distribution over a finite plurality of alternative maneuvers, and a new state distribution that is a probability distribution over possible states for each alternative maneuver of the finite plurality of alternative maneuvers (two predicted paths for vehicle v are calculated and the probability for each path is calculated, see at least [0112]-[0113]), determining a risk of collision of the road vehicle with another road user of the plurality of road users (motion patterns of vehicles are used to predict the likelihood of collisions between vehicles, see at least [0057]), and outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold (processing unit 14 “generates a warning when the data indicative of a likelihood of collision meets a predetermined criterion” wherein the predetermined criterion is when the likelihood of collision exceeds a certain percentage such as 55%, see at least [0095]-[0100]). However, Mande does not explicitly disclose calculating “sum of the product” of “a first term that is a previously calculated probability of the previous time step’s maneuver, a second term that is a probability of the selected maneuver in the new time step” and “a third term that is a probability of the apparent state observed at the new time step,” 
Maurer et al. (U.S. Patent Application Publication No. 2015/0210311 A1; hereinafter Maurer) teaches determining a “sojourn probability distribution” which is “a function of time and space, and is based on a pedestrian motion model in connection with the determined current position… and the determined current state of motion” (see at least [0035]). The “sojourn probability distribution” maps to the applicant’s “new maneuver distribution” wherein the probability of a selected maneuver is combined in the “sojourn probability distribution.” However, Maurer does not teach a merger and a remixing term.
Christopher (already made of record on IDS) teaches calculating behavior related collision risks by calculating the sum of the product of the probability of future trajectories, collision risk, and behavior (see at least formula 7.37 on page 127). However, Christopher does not teach the sum of the product of the probability of previous maneuver, selected maneuver, and apparent state. 
The combination of Mande, Maurer, and Christopher still fails to teach calculating “sum of the product” of the probability of previous maneuver, selected maneuver, and apparent state, calculating a “new distribution over possible states from a merger,” and “a remixing term proportional to a product of the first, second, and third terms.” Though Maurer teaches combining the probabilities of the previous position with the current position and Christopher teaches the sum of products of different probabilities, the combination of Mande, Maurer, and Christopher fails to teach the sum of the products being the probabilities of a previous maneuver, selected maneuver, and apparent state. Additionally, one of ordinary skill in the art would not have known to use the sum of the product of the probabilities of a previous maneuver, selected maneuver, and apparent state in conjunction with a “merger” and “remixing term proportional to a product of the first, second, and third terms.”
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fritsch et al. (U.S. Patent Application No. 2013/0179382 A1) teaches predicting the state of a traffic participant to determine a probability distribution of a current state and future states.
Kalik (U.S. Patent Application Publication No. 2008/0084283 A1) teaches prediction of collision risks using behavior models and probability distributions of other vehicles.
Olson et al. (U.S. Patent Application Publication No. 2017/0031361 A1) teaches determining a trajectory of a vehicle using respective probability distributions which take driving styles into consideration for collision avoidance.
Obata et al. (U.S. Patent Application Publication No. 2017/0210379 A1) teaches a collision avoidance device that predicts movement ranges of other vehicles and estimates collision possibilities based on an overlap of predicted movements.
Ba et al. (U.S. Patent Application Publication No. 2018/0032891 A1) teaches determining a collision probability by combining a conditional collisional probability distribution with a prior collision probability distribution.
Li et al. (U.S. Patent Application Publication No. 2014/0176714 A1) teaches using an Extended Kalman Filter Algorithm in collision prevention and tracking moving objects).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.L./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662